Citation Nr: 1520750	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  12-21 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to March 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The RO, in pertinent part, denied service connection for sleep apnea.

By a prior rating decision entered in August 2010, the RO, among other things, denied service connection for tinnitus and bilateral hearing loss.  The Veteran filed a notice of disagreement with respect to those determinations, and he was issued a statement of the case (SOC).  However, the RO closed the appeal in November 2012 for failure to file a substantive appeal.  See 38 U.S.C.A. § 7105.  As such, the only issue presented for the Board's review is as set forth above, on the title page.

In February 2015, the Veteran and his fiancée testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been prepared and associated with the record.

During the February 2015 Board hearing, the Veteran expressed his belief that he had "borderline diabetes" that was related to service.  It is not entirely clear whether the he wishes to pursue a claim for service connection for that condition.  If he does, he or his representative should so notify the RO so that the matter can be adjudicated.

This appeal is being processed utilizing the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.

For the reasons set forth below, the issue presently developed for appeal is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

During the February 2015 Board hearing, the Veteran testified that he was receiving medical care at the VA Community Based Outpatient Clinic (CBOC) in Santa Maria, California.  He also seemed to suggest that he may have received post-service medical treatment at Vandenberg Air Force Base (AFB), and that he had seen his private physician, Dr. Ekstrum, perhaps as recently as February 2014.  The Veteran further indicated that he had fallen asleep while traveling in a friend's car during service, and that the friend had informed him that, while he was sleeping, he snored and "stopped breathing a couple of times . . . ."

Presently, there are no reports of record from the VA CBOC in Santa Maria, California; no records of post-service treatment from Vandenberg AFB; no records of treatment from Dr. Ekstrum dated more recently than May 18, 2011; and no corroborating statement from the friend who reportedly witnessed his snoring and arrested breathing during service.  Because this evidence could bear on the outcome of the Veteran's appeal, efforts should be made to obtain it.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  

The Veteran has submitted evidence of a current diagnosis of sleep apnea.  In addition, his fiancée testified at the February 2015 Board hearing, in effect, that the Veteran has exhibited symptoms of arrested breathing during sleep since 2009, while he was on active duty.  Under the circumstances, the Board finds that he should be examined for purposes of obtaining a medical opinion as to the likelihood that his sleep apnea had its onset in service or is otherwise related thereto.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

For the reasons stated, this case is REMANDED for the following actions:

1.  Notify the Veteran that statements from additional individuals who witnessed symptoms of sleep apnea during service-such as the friend who reportedly witnessed his snoring and arrested breathing during service, when he was traveling in the friend's car-could aid in substantiating his claim.  Invite the Veteran to submit such evidence.  The evidence received, if any, should be associated with the record.

2.  Ask the Veteran to provide a release for relevant records of treatment from Dr. Ekstrum dated since May 18, 2011, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.

3.  Take action to ensure that all relevant records of the Veteran's post-service treatment at Vandenberg AFB, if any, are associated with the record.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the record.

4.  Take action to ensure that all relevant records of the Veteran's treatment at the VA CBOC in Santa Maria, California are associated with the record.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the record.

5.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an examination for sleep apnea.  The examiner should review the record.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the record, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran's sleep apnea had its onset in service, or is otherwise attributable thereto.

In so doing, the examiner should comment on the medical significance, if any, of the fact that the Veteran gained approximately 120 pounds during service (with his weight recorded at 182 pounds in May 2000, and at 303 pounds in December 2009), and his fiancée's statements and testimony to the effect that the Veteran has exhibited arrested nighttime breathing, and increased daytime somnolence, since 2009, while serving on active duty.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

A complete rationale for all opinions expressed must be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).

